           Case 2:20-cv-01877-KJD-BNW Document 6 Filed 11/17/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARIO MARTINEZ PALAYO,                          Case No. 2:20-cv-01877-KJD-BNW
5
            Petitioner,
6                                                     ORDER
            v.
7

8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12          Mario Martinez Palayo, an individual incarcerated at Nevada’s Southern Desert
13   Correctional Center, has submitted a pro se petition for writ of habeas corpus, under 28
14   U.S.C. § 2241, complaining that the Respondents have “fail[ed] to apply good-time,
15   work-time and statutory credits to the minimum of [his] sentence.” Petition for Writ of
16   Habeas Corpus (ECF No. 1-1), p. 1. Palayo paid the filing fee for this action on
17   November 10, 2020 (ECF No. 4). The petition will, therefore, be filed.
18          While reserving judgment regarding the procedural viability and merits of
19   Palayo’s petition, the Court determines that it warrants a response by the Respondents.
20   Respondents will be served with the petition and will be directed to respond. See 28
21   U.S.C. § 2243.
22          IT IS THEREFORE ORDERED that the Clerk of the Court is directed to
23   separately file the petition for writ of habeas corpus (now filed at ECF No. 1-1).
24          IT IS FURTHER ORDERED that the Clerk of the Court is directed to add Aaron
25   D. Ford, Attorney General of the State of Nevada, as counsel for Respondents.
26          IT IS FURTHER ORDERED that the Clerk of the Court is directed to
27   electronically serve upon Respondents a copy of the petition for writ of habeas corpus
28   (ECF No. 1-1), and a copy of this order.
                                                  1
            Case 2:20-cv-01877-KJD-BNW Document 6 Filed 11/17/20 Page 2 of 2




1           IT IS FURTHER ORDERED that Respondents will have 30 days from the date of

2    this order to file a notice of appearance.

3           IT IS FURTHER ORDERED that Respondents will have 60 days from the date of

4    this order to answer or otherwise respond to the petition.

5           IT IS FURTHER ORDERED that, if Respondents file an answer, Petitioner will

6    have 60 days from the date on which the answer filed to file a reply. If Respondents file

7    a motion to dismiss, Petitioner will have 60 days from the date on which the motion is

8    filed to file a response to the motion to dismiss, and Respondents will, thereafter, have

9    30 days to file a reply.

10

11                      17
            DATED THIS _____          November
                             day of ______________________, 2020.

12

13
                                                      KENT J. DAWSON,
14                                                    UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
